MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of applications for asylum, withholding of removal and relief under the Convention Against Torture. Respondent has filed a motion to dismiss in part and for summary disposition in part.
Petitioner contends the record does not support the IJ’s finding that petitioner was not credible. We disagree. Petitioner inadequately explained his failure to corroborate his identity or his testimony with other evidence. In addition, Petitioner did not challenge the IJ finding that petitioner’s testimony regarding his father’s whereabouts was inconsistent. Substantial evidence supports the IJ’s adverse credibility finding, and thus summary disposition of this aspect of the petition is appropriate. See Lopez-Reyes v. INS, 79 F.3d 908, 911 (9th Cir.1996) (adverse credibility finding must be supported by specific, cogent reasons).
Petitioner failed to properly exhaust his claim that he was prejudiced by the timing of the hearing, depriving this court of jurisdiction. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004). Respondent’s motion to dismiss this aspect of petitioner’s claim is therefore granted.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.